The opinion of the court was delivered by
Schoonover, J.:
This is an action in replevin brought without filing an affidavit in replevin or an undertaking. The case is here upon a transcript. No part of the evidence is before us.
It is alleged that the trial court committed error in sustaining an objection to further testimony upon the trial after the plaintiff had been sworn and examined.
We do not know what the testimony of the plaintiff was. It is not before us, and the error assigned cannot be considered. It is presumed that the evidence was such as would justify the trial court in refusing to hear further testimony. The other errors assigned are not sufficient to require a reversal.
The judgment of the district court is affirmed.